Latjghlin, J. The appellant, Manuel G. Gomez, was indicted by the United States grand jury for the First judicial district court for the territory of New Mexico, at the January, A. D. 1893, term of said court, under the provisions of section 5506 of the. Revised Statutes of the United States, charging, in suKstance, that he, being the clerk of school district number 2, in Taos county, New Mexico, neglected and refused to receive the poll taxes of Benedicto Lopez and Jose A. Santistevan, who were entitled to vote at the general election held on the eighth day' of November, A. D. 1892, upon the payment of their poll taxes, which they had the right to pay, and offered to pay, to the defendant and appellant within the time allowed by law; and at the May, 1894, term of said court, the defendant was arraigned, entered a plea of not guilty, and was tried upon the indictment; and the jury found the defendant guilty, and so returned a verdict, whereupon the defendant filed motions for a new trial and in arrest of judgment, both of which motions were denied and overruled, and the court passed judgment on defendant, and fixed his punishment at the term of two months’ confinement in the New Mexico penitentiary, and sentenced him accordingly, from all of which rulings and judgment of the court below, the defendant brought his case here by an appeal.  Objections to j9uroifmus°tnbeo£ made,when. The appellant assigns as error eight grounds, only one of which it is necessary for the disposition of this CaSe ^0 Consider, and it ÍS aS follows, to wit: “5. The court erred in holding that Ventura Encinas, -although over sixty years of age at the time of trial, was a qualified juror to try the case.” In support of this proposition, appellant filed affidavits of Pedro Sanches and Simon Segura to the effect that the juror, Ventura Encinas, had on the twenty-eighth day of May, 1894, which, as it appears from the record, was the second day of the term of court at which appellant was convicted, and a day or two before the case was tried, told them, said Sanches and Segura, that he, the said juror, was summoned as a United States petit juror for that term, but that he could not serve, for the reason that he was over sixty years of age. It appears from this that the juror did not make any secret as to his age, and that he did not make any effort to deceive anyone as to the fact that he was over sixty years of age at that time. The objection to the juror’s qualification, if any such existed, was not seasonable. It came too late. It should have been taken advantage of by challenge, and before verdict. This court has so decided at this term of court in the case of U. S. v. Folsom, and for the reasons therein given on this proposition, the judgment of the court below is affirmed, and it is so ordered. Smith, C. J., and Collier, Fall, and Freeman, JJ., concur.